            Case 3:19-cv-00290-EMC Document 89 Filed 12/07/20 Page 1 of 4




 1   JEFFREY BOSSERT CLARK
        Acting Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3     Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
       Trial Attorney
 5
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       Telephone: (202) 514-9237
 7     Facsimile: (202) 616-8460
       E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                        UNITED STATES DISTRICT COURT
11                     NORTHERN DISTRICT OF CALIFORNIA
                           SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION OF NORTHERN    )                 No. 19-cv-290-EMC
     CALIFORNIA,                    )
15                                  )
               Plaintiffs,          )
16
                                    )                 MOTION TO EXTEND
          v.                        )                 TIME TO FILE MOTION FOR
                                    )                 SUMMARY JUDGMENT
17   DEPARTMENT OF JUSTICE; FEDERAL )
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22             Defendants.          )
23
           Pursuant to Civil Local Rules 6-3 and 7-11, Defendant Department of
24
     Homeland Security (“Defendant”), by undersigned counsel, moves for an
25
     extension of time, from December 10, 2020, to January 11, 2021, for Defendant to
26
     file a motion for summary judgment with respect to the FOIA requests submitted

                MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                   No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 89 Filed 12/07/20 Page 2 of 4




 1   to U.S. Immigration & Customs Enforcement (“ICE”), U.S. Customs and Border
 2   Protection (“CBP”) and U.S. Citizen and Immigration Services (“USCIS”), and for
 3   corresponding extensions of the remaining summary judgment briefing deadlines.
 4   Plaintiffs take no position on this request.
 5         On August 20, 2020, Defendant provided Plaintiffs’ counsel with draft
 6   Vaughn information regarding the redactions and withholdings by ICE, CBP, and
 7   USCIS, with the aim of allowing the parties to negotiate a narrowing of the issues
 8   in dispute prior to summary judgment briefing. Defendant also provided Plaintiffs
 9   with a set of reprocessed documents from CBP, which lifted many of CBP’s
10   original redactions. Defendant subsequently also provided Plaintiffs with
11   reprocessed documents from USCIS. On August 31, the parties submitted a
12   proposed summary judgment briefing schedule, which the Court so-ordered. (ECF
13   No. 72).
14         On October 9, 2020, Plaintiffs responded to the information provided by
15   USCIS, identifying one category of redactions that they did not plan to dispute and
16   noting areas for further discussion and negotiation. On October 20, 2020, Plaintiffs
17   responded to the information provided by CBP, identifying specific redactions that
18   they did not plan to dispute and posing questions for further discussion.
19         On November 13, 2020, Plaintiffs responded to the draft Vaughn
20   information provided by ICE, listing redactions that they did not plan on
21   challenging and noting that an email with further queries would be forthcoming.
22   On November 16, 2020, Plaintiffs followed up with respect to ICE, noting some
23   redactions with respect to which they sought further information or clarification.
24         During October and November, the parties conferred via email regarding
25   these issues and Defendant provided additional information or clarification in
26   response to Plaintiffs’ queries, most recently on November 30, 2020, when
                                                2
                 MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                       No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 89 Filed 12/07/20 Page 3 of 4




 1   Defendant provided the information requested by Plaintiffs regarding certain ICE
 2   withholdings and Plaintiffs responded that based on that additional information,
 3   they would not be challenging those particular withholdings.
 4         On October 30, 2020, while the parties were in the midst of their conferrals,
 5   Defendant, with Plaintiffs’ consent, moved for an extension of the original
 6   summary judgment briefing schedule, which was to commence on November 4,
 7   2020. (ECF No. 82). On November 5, 2020, the Court granted that motion, moving
 8   the due date for Defendant’s opening brief from November 4 to December 10 and
 9   granting corresponding extensions of the other briefing deadlines. (ECF No. 83).
10   Accordingly, pursuant to the current schedule, Defendant’s opening brief is due
11   December 10, 2020.
12         Defendant respectfully requests a one-month extension of this schedule for
13   the following reasons.
14         First, undersigned counsel was ill for a substantial portion of the last few
15   weeks, and in addition is now attending to a number of matters in other cases.
16         Second, Defendant did not receive feedback from Plaintiffs regarding the
17   draft Vaughn information from ICE until mid-November, and it was only a week
18   ago, following the Thanksgiving holiday, that the parties concluded their
19   discussions regarding the ICE redactions. In addition, USCIS’s preparation of its
20   final Vaughn index was delayed due to USCIS’s reprocessing of a large number of
21   records, which involved lifting many of the original redactions. Accordingly, the
22   scope of the redactions at issue on summary judgment has only recently become
23   clear, and the relevant components are still working to finalize Vaughn indexes and
24   declarations for submission with Defendant’s summary judgment motion.
25         Third, undersigned counsel will be on long-planned leave for the last week
26   in December.
                                               3
                MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                      No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 89 Filed 12/07/20 Page 4 of 4




 1         Accordingly, Defendant respectfully requests that the summary judgment
 2   briefing schedule be revised as follows:
 3

 4         January 11, 2021: Defendant’s motion for summary judgment.
 5         February 22, 2021: Plaintiffs’ opposition and cross-motion.
 6         March 24, 2021: Defendant’s reply and opposition to cross-motion.
 7         April 8, 2021: Plaintiffs’ reply.
 8         April 22, 2021 (or TBD by Court): Hearing on parties’ cross-motions.
 9

10         This is Defendant’s second request for an extension of the briefing schedule
11   for the cross-motions for summary judgment with respect to ICE, CBP, and
12   USCIS. Plaintiffs take no position on this request.
13

14                                             Respectfully submitted,
15   Dated: December 7, 2020
                                               JEFFREY BOSSERT CLARK
16                                             Acting Assistant Attorney General
17                                             ELIZABETH J. SHAPIRO (D.C. Bar No.
                                               418925)
18                                             Deputy Branch Director
19                                             /s/
                                               ELIZABETH TULIS (NY Bar)
20                                             Trial Attorney
                                               U.S. Department of Justice,
21                                             Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20005
22                                             Telephone: (202) 514-9237
                                               elizabeth.tulis@usdoj.gov
23
                                               Attorneys for Defendants
24

25

26

                                                  4
                MOTION TO EXTEND TIME TO FILE MOTION FOR SUMMARY JUDGMENT
                                      No. 19-cv-290-EMC
